 
 

Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, entered into and effective as of June 7, 2016, between
True Nature Holding, Inc., a Delaware corporation (“Company” or “Employer, and
James Driscoll (“Employee”), a resident of the State of Georgia.

1. Employment, Duties and Acceptance

1.1 Company hereby employs Employee for the Term (as defined in Article 2
hereof) to render exclusive and full-time services as Chief Executive Officer of
the Company and to the subsidiaries of Company engaged in the business of the
Company, and in connection therewith to devote his/her best efforts to the
affairs of the Company and to perform such duties as Employee shall reasonable
be directed to perform by officers of the Company.

1.2 Employee hereby accepts such employment and agrees to render such services.
Employee agrees to render such services where designated by Employer and
Employee will travel on temporary trips to such other place or places as may be
required from time to time to perform his/her duties hereunder. During the Term
hereof, Employee will not render any services for others, or for Employee’s own
account, in the business of pharmaceutical compounding and will not render any
services to any supplier or significant customer of Company. The Employee will
diligently and conscientiously perform the duties of the Employee’s position
within the general guidelines to be determined by the Employer. While the
Employee is employed by the Company, the Employee will keep the Company informed
of any other business activities or outside employment, and will promptly stop
any activity or employment that might, in Employer’s sole determination,
conflict with the Employer’s interests or adversely affect the performance of
the Employee’s duties for the Company.

2. Term of Employment

2.1 This Agreement shall commence upon execution of this Agreement and shall
terminate on December 31, 2019, subject to the provisions of Article 4 of this
Agreement providing for earlier termination of Employee’s employment in certain
circumstances.

3. Compensation

3.1 As compensation for all services to be rendered pursuant to this Agreement
to or at the request of Company, Company agrees to pay Employee a salary at the
following month rate:

Calendar 2016 - $12,500 per month

Calendar 2017 - $17,500 per month

Calendar 2018 - $22,500 per month

Calendar 2019 - $25,000 per month

It is agreed that the salary amounts before calendar 2019 are below market and
the board will monitor and adjust the salary up based on the company growth.

It is also agreed that the Board will consider an annual performance related
bonus each year.

3.2 Employee shall be eligible to participate in all health, medical, dental,
and life insurance employee benefits as are available from time to time to other
key executive employees (and their families) of the Company.

 

 



3.3 Employee shall be entitled to 6 weeks of paid vacation per year.

3.5 The Company will issue 1,000,000 non-qualified stock options for the
purchase of common stock at signing.

4. Termination. Unless earlier terminated by Employee, this Agreement may be
terminated only upon the grounds set forth in Paragraphs 4.1, 4.2, or 4.3 below.

4.1 Disability. If Employee shall be prevented from performing Employee’s usual
duties for a period of ninety consecutive days, or for shorter periods
aggregating more than 60 days in any 12 month period by reason of physical or
mental disability (herein referred to as “disability”), the Company may, at any
time or times on or after the last day of the third consecutive month of
disability, or the day on which the shorter periods of disability shall have
equaled a total of 600 days, whichever is applicable, elect to terminate this
Agreement upon written notice to Employee, effective immediately without further
obligation or liability to Employee, except for any compensation accrued
hereunder but not yet paid.

4.2 Death. In the event of Employee’s death during the Term, this Agreement
shall automatically terminate, except that (a) Employee’s estate shall be
entitled to receive the compensation provided for hereunder to the last day of
the month in which Employee’s death occurs; and (b) such termination shall not
affect any amounts payable as insurance or other death benefits under any plans
or arrangements then in force or effect with respect to Employee.

4.3 Specified Cause. Company may at any time during the Term, by notice (subject
to any notice and cure provisions specified herein), terminate the employment of
Employee for cause, upon written notice of termination from Company to the
Employee specifying the nature of the for cause termination. The following acts
during the Term shall constitute “for cause” grounds for termination of
employment hereunder:

4.3.1 Any willful and intentional act having the effect of injuring in any
material way the reputation, business, business relationships of Company or its
affiliates;

4.3.2 Material breach of covenants contained in this Agreement, that certain
Non-Competition Agreement entered into by the Employee of even date herewith,
any breach by employee of that certain Stock Purchase Agreement entered into by
Employee and True Nature Holding, Inc. or a material breach by Employee of a
fiduciary duty or responsibility to the Company; provided, however, that upon
the occurrence of any such material breach, Company shall deliver to Employee
written notice specifying the Employee’s material breach and Employee shall have
thirty (30) days from the date of such notice to remedy the material breach;
provided, however, that if the material breach cannot reasonably cured within
said time period, then Employee shall commence to cure the material breach and
diligently continue to pursue the cure of the material breach. If Employee fails
to cure the material breach within the time period set forth herein, then
Company shall be entitled to terminate this Agreement “for cause” upon written
notice delivered to Employee;

4.3.4 Repeated or continuous failure, neglect, or refusal to perform Employee’s
duties hereunder; provided, however, that upon the occurrence of any such
failure, neglect or refusal, Company shall deliver to Employee written notice
specifying the Employee’s failure, neglect or refusal and Employee shall have
thirty (30) days from the date of such notice to remedy the failure, neglect or
refusal; provided, however, that if the failure, neglect or refusal cannot
reasonably cured within said time period, then Employee shall commence to cure
the failure, neglect or refusal and diligently continue to pursue the cure of
the failure, neglect or refusal. If Employee fails to cure the failure, neglect
or refusal within the time period set forth herein, then Company shall be
entitled to terminate this Agreement “for cause” upon written notice delivered
to Employee;

4.3.5 Dishonesty, fraud, material and deliberate injury or attempted injury, in
each case related to the Company or its business;

 

 



4.4 Effect of Termination. Except as otherwise set forth in this Agreement, upon
the termination of this Agreement by Employer for any reason stated in this
Paragraph 4 or by Employee without cause, then all compensation and bonuses set
forth in this Agreement which have not yet been paid as of the date of
termination (whether or not same have otherwise been fully or partially earned)
shall be forfeited by Employee and Employee shall have no further rights to such
compensation or bonuses. Upon a termination without cause, Employee shall
continue to receive his salary until the end of the Term as severance pay.

5. Protection of Confidential Information

5.1 Employee acknowledges that during the term of this Agreement he/she will
have access to, knowledge of and familiarity with the business of Company, its
trade secrets and its other confidential information including, without
limitation, client lists, client proposals, designs, scientific and technical
information, marketing strategies, research and development data, inventions,
discoveries, manufacturing methods, sales procedures, customer lists, future
business plans, formulas, pricing, methods of operation and products which are
of value to Company and not generally known to the public. In order to induce
Company to enter into this Agreement, and to protect the Company's proprietary
interest in its trade secrets and confidential information, Employee agrees that
at all times during the term of this Agreement, or any extension, renewal,
modification or amendment of the same, and for a period of two years after the
termination of this Agreement, Employee shall not directly or indirectly,
without the prior written consent of Company, disclose or divulge to any third
parties, or otherwise use or suffer to be used, any of the trade secrets and
confidential information as described herein of Company.

5.2 All documents, records, tapes, and other media of every kind and description
relating to the business, present or otherwise, of the Company and any copies,
in whole or in part, thereof (the "Documents"), whether or not prepared by the
Employee, shall be the sole and exclusive property of the Company. The Employee
shall safeguard all Documents and shall surrender to the Company at the time
his/her consultancy terminates, or at such earlier time or times as the Company
may specify, all Documents then in the Consultant's possession or control.

6. Covenant Against Solicitation of Customers. Employee agrees that during the
term of this Agreement and for a period of two (2) years immediately following
termination of this Agreement, Employee shall not, on his/her own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit, contact, call upon, communicate
with or attempt to communicate with any customer or prospect of the Company, or
any representative of any customer or prospect of the Company, with a view to
sale or providing of any program, product or service competitive or potentially
competitive with any program, product, equipment or service sold or provided or
under development by the Company during a period of two (2) years immediately
preceding termination of this Agreement, provided that the restrictions set
forth in this section shall apply only to customers or prospects of the Company,
or representatives of customers or prospects of the Company, with which Employee
had contact during such two-year period. The actions prohibited by this section
shall not be engaged in by Employee, directly or indirectly, whether as manager,
owner, sales or service representative, agent, engineer, technician or
otherwise. Employee hereby confirms and acknowledges that the covenant set forth
in this paragraph is reasonable, appropriate and necessary to protect the
interest of the Employer, and will not cause undue hardship on Employee.

7. Covenants against Competition. Employee hereby expressly covenants and agrees
that Employee will not during the term of this Agreement engage in any activity
in competition with the business activities of Employer. Employee further agrees
that for a period of two (2) years immediately following termination of this
Agreement, Employee shall not for any reason whatsoever, conduct any activity
that is competitive with the activities Employee conducted for Employer within
one year prior to the termination of this Agreement.

 

 

 

8. Covenant against hiring employees of Employer. During the term of this
Agreement and through the period ending two (2) years after the termination of
this Agreement, Employee agrees that he/she will not for any reason whatsoever,
recruit, employ or attempt to recruit or employ or assist anyone else in
recruiting or employing any employee of the Company.

11. Notices

11.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:

If to Employee:

James Driscoll

34 Ball Mill Pl, Sandy Springs GA 30350

Email: jamesm.driscoll@gmail.com

If to Company:

True Nature Holding, Inc.

Steve Keaveney

1355 Peachtree Rd – Suite 1150

Atlanta GA

Skeaveney@gmail.com

678-733-3999

  

Agreement on Employee’s own behalf.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

  “COMPANY” or “EMPLOYER”     “EMPLOYEE”            

True Nature Holding, INC.,

A Delaware corporation

    James Driscoll           By: [img_001.jpg]    By: [img_002.jpg]  Name/Title
Stephen Keaveney/CFO   Print Name James Driscoll          



 

